Dissenting Opinion by
Mr. Justice Cohen:
By- its decision, the majority has, sub silentio, permitted the milk distributors to continue to exact tribute from the milk consumers of Pennsylvania. The production, distribution, and marketing of milk has so changed since the Milk Control Law was enacted that the fixing of minimum wholesale and retail milk prices constitutes an arbitrary exercise of the police power and so interferes with appellants’ conduct of their businesses that they are being deprived of their property without due process of law. Moreover, the consumer, who can less afford it, is forced to pay $1.06 a gallon for milk in Pennsylvania stores that is processed in the same New Jersey plant as milk that sells for .90 a gallon in Delaware. They must also pay $1.06 a gallon in Pennsylvania for the same milk selling for .89 in New York, and $1.06 for milk that sells in Ohio for .74. I see nothing in the record that justifies fixing *193prices to gouge tbe consumer and subsidize the distributor.
The distribution of milk in the last 30 years has changed so radically that Milk Control Board v. Eisenberg Farm Products, 306 U.S. 346 (1939), is no longer applicable and the imposition of minimum retail prices constitutes an interference with and a burden on interstate commerce. Furthermore, I would find the Commission orders void because the chairman, who here cast the deciding vote, has an apparent conflict of interest.
I dissent.